                                                                                    Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


  OSHANE N. MALCOLM,

                    Plaintiff,

  v.                                              CASE NO. 4:17cv301-RH-CAS

  L. CARTER et al.,

                    Defendants.

  _____________________________/


                    ORDER DISMISSING THE OFFICIAL-CAPACITY
                       CLAIMS BUT DENYING THE MOTION TO
                    DISMISS THE INDIVIDUAL-CAPACITY CLAIMS


           This case is before the court on the magistrate judge’s report and

  recommendation, ECF No. 38, and the objections, ECF No. 43. I have reviewed de

  novo the issues raised by the objections. Upon consideration,

           IT IS ORDERED:

           1. The report and recommendation is accepted and adopted as the court’s

opinion.

           2. The motion to dismiss, ECF No. 30, is granted in part and denied in part.

The claims against the defendants in their official capacities are dismissed. The

claims against the defendants in their individual capacities are not dismissed.

  Case No. 4:17cv301-RH-CAS
                                                                                  Page 2 of 2




           3. I do not direct the entry of judgment under Federal Rule of Civil

Procedure 54(b).

           4. The case is remanded to the magistrate judge for further proceedings.

           SO ORDERED on October 25, 2019.

                                           s/Robert L. Hinkle
                                           United States District Judge




  Case No. 4:17cv301-RH-CAS
